Citation Nr: 9903375	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-51 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to open 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 RO rating decision that found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim for service connection for 
PTSD.  

The file contains a transcript of the veteran's testimony 
before a member of the Board at the RO in September 1998.  


FINDINGS OF FACT

1.  By a rating action of November 1993, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
was notified thereof and he did not file an appeal.  

2.  Since the last final denial of the claim in November 
1993, new and material evidence has been associated with the 
claims folder which is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted since the November 1993 RO denial of 
service connection for PTSD is new and material; thus, the 
claim of service connection is reopened.  38 U.S.C.A. §§ 
1110, 1131, 5107, 5108, 7104 (West 1991 and Supp. 1998); 
38 C.F.R. §§ 3.156(a), 20.1103 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record at the time of the RO's 
November 1993 decision denying service connection for PTSD 
may be summarized briefly.  The veteran's DD 214 indicated 
that he was discharged after one year of service and that he 
did not receive any medals that evince combat.  Service 
records show that the veteran served in Vietnam from August 
1971 to March 1972. 

While the veteran checked "yes" for frequent/terrifying 
nightmares and depression or excessive worry on his October 
1970 report of medical history prior to entering service, his 
medical records show no complaints or findings indicative of 
psychiatric problems during service.  On his March 1972 
examination prior to separation from service, the veteran was 
evaluated as psychiatrically normal.

In March 1972, the veteran submitted his claim for service 
connection for a nervous condition, noting that he had 
treatment at a dispensary in Vietnam.  A June 1972 RO 
decision denied the veteran's claim for service connection 
for a nervous condition.  

In December 1977, the veteran submitted a statement 
attempting to reopen his claim for service connection for a 
nervous condition.  He asserted that he was treated for this 
problem at the VA medical center (VAMC) in New York, NY 
within days after separation from service.  He reported that 
the condition has grown worse and he noted ongoing treatment 
at the VAMC in Brooklyn, NY.

A March 1984 letter from the Acting Assistant Chief Medical 
Administration Service indicated that the veteran had been 
treated in that clinic for a nervous disorder since 1973.  It 
was noted that the veteran was placed on medications and that 
he attended therapy once a month.  His progress was 
reportedly fair.  

In July 1984, the RO denied the veteran's claim for service 
connection for a nervous condition.  The veteran submitted a 
notice of disagreement in October 1984 and a statement of the 
case was issued in November 1984.  In his November 1984 VA 
Form 9, the veteran reported that he had nightmares of bad 
events including an event  while in Vietnam where a hooch 
next to his was blown up killing his best friend and wounding 
others. 

In his February 1985 Board hearing, the veteran reported 
inservice stressful incidents which led to his PTSD.  These 
reportedly included waiting like a sitting duck at ammo dumps 
that were the target of enemy shellfire and an event where a 
friend who took guard duty in the veteran's place was killed 
when he backed into helicopter rotary blades. 

A May 1985 response letter from the Department of the Army, 
U.S. Army and Joint Services Environmental Support Group 
(ESG) indicated that extracts from Daily Journals submitted 
by "F" Troop, 4th Cavalry, from August 1971 to January 1972 
show several bursts of small arms fire, but no mention of 
anyone being killed.  Unit records were also included 
describing missions and enemy activity in their area of 
operation from October 1971 to February 1972.

On VA examination in May 1985, the veteran was diagnosed with 
PTSD.  The examiners noted the veteran had inservice 
stressors and that he lost his wife and family in a fire soon 
after separation.  They stated that it was virtually 
impossible to separate the war trauma from the trauma of the 
loss of his wife and children soon after returning.  

In an August 1985 statement, the veteran reported that his 
stressors included: waiting like a sitting duck by ammo 
dumps; having a friend killed when he backed into a 
helicopter blade; driving a truck into an area where he was 
confronted by Vietnamese; and driving a truck near 
explosions.

On VA examination in December 1987, the veteran was again 
diagnosed with PTSD.  Stressful incidents reportedly included 
a friend being killed by helicopter blades and his wife and 
children burning in a fire.

In an October 1987 statement, the veteran reported that the 
inservice incident regarding the helicopter blades happened 
in the dry season in 1971, close to the end of the year.  The 
veteran reported that the person killed was a white man, that 
he was a crew chief, and that they were stationed with "F" 
Troop, 4th (Air) Calvary, at Lai Khe, Vietnam.  The veteran 
also noted that the dead man could have been named Jim and he 
may have been from Kentucky.

Information in a January 1988 letter to the ESG included the 
veteran's name, his service number, his company, that the 
incident may have happened in the dry season of 1971 at Lai 
Khe, and that a GI named "Jeni" from Kentucky walked into 
helicopter blade.

On a February 1988 VA examination report, the diagnoses 
included chronic PTSD.

On VA examination by a board of three psychiatrists in May 
1988, it was noted that there was considerable doubt about 
the existence of PTSD.  The psychiatrists noted that the 
veteran's trauma with guilt feelings did not appear to be as 
severe as the trauma and symptoms which were experienced by 
other veterans they have seen with PTSD.  They also noted 
that the veteran did not engage in direct combat and that the 
guilt feelings as described were not associated with direct 
killing.  The diagnostic impression was that mild PTSD could 
not be ruled out.

An August 1988 response from the ESG indicated that it was 
unable to locate any information concerning the incidents 
described by the veteran.  The director noted that Morning 
Reports were available from the National Archives and Records 
Administration (NARA), Attn: NCPMA-O, 9700 Page Blvd., St. 
Louis, MO 63132.  

In September 1989, the Board denied that veteran's claim for 
service connection for an acquired psychiatric disorder to 
include PTSD.  In its decision, the Board noted that while 
PTSD was diagnosed largely on the veteran's account of his 
exposure to stressful events during service, no objective 
evidence was presented to substantiate the veteran's exposure 
to a stressful event during service.

The diagnosis on a June 1993 VA examination included PTSD.

With this information on file, the RO, in November 1993, 
denied the veteran's claim for service connection for PTSD, 
finding that there was no new and material evidence 
sufficient to reopen the claim.  Subsequent to this denial, 
the evidence listed below has been added to the claims file.

In an April 1995 statement from the Chief of Medical 
Administration Service, it was noted that the veteran 
attended the Ryerson clinic for treatment for PTSD.  His 
symptoms were noted to include marked anxiety, depression, 
insomnia, nightmares and flashbacks.  It was reported that 
these symptoms intensified to the degree where the veteran 
was hospitalized at the Brooklyn VAMC from March to April 
1995.  

An April 1995 letter from the Staff Psychiatrist confirmed 
that the veteran was admitted with symptoms consistent with 
his previously diagnosed PTSD.  He stated that in his 
opinion, the veteran should receive service connection for 
this condition.

In a July 1995 statement, the veteran repeated accounts of 
his stressful inservice events noting that the soldier killed 
by the helicopter blade was a white helicopter mechanic named 
Jimmy.

In a June 1996 letter, the Chief of the Medical 
Administration Service reported that the veteran's treating 
psychiatrist stated that the veteran's PTSD symptoms were 
triggered by the death of his friend by a helicopter blade in 
1971 and that the veteran's symptoms appear to be a direct 
consequence of his experiences in Vietnam.  Ongoing treatment 
at the Ryerson Mental Health Outpatient Center was noted.  
The diagnoses included PTSD with the stressors being 
catastrophic war experiences.  

During his September 1998 hearing before a member of the 
Board, the veteran submitted three photographs from his 
period of service and a statement from a VA Acting Chief of 
Health Information Management.  He waived his right to have 
this evidence reviewed by the agency of original 
jurisdiction.  Through the course of his hearing, the veteran 
testified that his military occupational specialty was 
ammunitions specialist and that his daily duties involved 
flying out to locations and guarding missiles and 
ammunitions.  He reported that he was stationed first at Lai 
Khe and then Long Binh.  The veteran repeated his account of 
the stressful incident where a soldier who volunteered to 
take the veteran's guard duty was killed by a helicopter's 
rotary blade.  He reported that he saw the dead man's body 
parts strewn around the accident location.  The veteran 
repeated the name of his company and its location, and he 
reported that this incident took place during the monsoon 
season in late 1971 or early 1972.  He also noted that the 
soldier who died was from Kentucky.  The veteran noted that 
the photos were taken the night that the soldier was killed, 
that one person in the photo was named Joe, and that another 
person in the photo, by the name of [redacted], was from 
Louisiana.  The veteran also gave an account of another 
stressful event where he was confronted by Vietnamese when 
lost while driving a truck.  He reported a third stressful 
incident involving a race riot and his removal to another 
company.  The veteran noted that he sought psychiatric help 
immediately after discharge from service in March 1972.  He 
reported that he was treated for PTSD and that until 
recently, he attended a program once per month.  

In the September 1998 letter from the Acting Chief of Health 
Information Management, it was noted that the veteran 
attended the VA psychiatric clinic for his PTSD.  It was 
reported that the veteran experienced flashbacks, nightmares, 
and insomnia.  His mood was noted to be severely depressed 
and anxious and the veteran was reportedly withdrawn.  Poor 
frustration tolerance, night sweats, anger, mood swings, 
impaired concentration and attention span, and defective 
memory were also reported.  It was noted that the veteran had 
a history of two psychiatric hospitalizations.  The veteran 
was reportedly tortured with feelings of guilt after another 
soldier was killed by a helicopter blade.  The diagnosis 
included PTSD.
 

II.  Analysis

The veteran has argued that service connection should be 
granted for PTSD.    However, as already noted, this is not 
the first time that such a claim has been made.  A claim of 
entitlement to service connection for PTSD was considered and 
denied by the RO in November 1993.  As noted earlier, the 
veteran did not appeal that decision.  As such, the RO 
decision is final and the claim may not be considered on the 
same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  In other words, provisions of 
governing statutes and regulations preclude a full review of 
the veteran's claim on the merits until after analyzing the 
question of whether it ought to be reopened.

A previously and finally disallowed claim may be reopened 
only when "new and material evidence" has been submitted with 
respect to that claim since the last final decision on the 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 
140, 145 (1991).  The issue of new and material evidence must 
be addressed in the first instance by the Board because it 
goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet.App. 
1 (1995).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end, and what the RO 
may have determined in this regard is irrelevant. Id.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted. Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet.App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

In determining whether new and material evidence has been 
submitted, the Board must conduct a two-part analysis.  Manio 
v. Derwinski, 1 Vet.App. 140, 145 (1991).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).  
"New" evidence is that which is not "merely cumulative" of 
other evidence in the record. Ibid.  This is done by 
comparing newly received evidence with the evidence 
previously of record.  If new evidence is found, the Board 
must then determine whether or not the new evidence is 
material.  Evidence is "material" when it bears directly and 
substantially upon the specific matter under consideration 
and when it, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet.App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
Second, if it is determined that the evidence is new and 
material, the Board must reopen the veteran's claim and 
evaluate the merits of that claim in light of all the 
evidence, both old and new.  Masors v. Derwinski, 2 Vet.App. 
181, 185 (1992).

Using these guidelines, the Board has reviewed the additional 
evidence that has been associated with the claims folder 
since the November 1993 RO denial of service connection.  The 
new evidence includes: statements from the veteran and his 
representative; letters indicating treatment at the Ryerson 
Clinic; a transcript of the veteran's September 1998 hearing; 
and photographs from the veteran's period of service.  The 
Board finds that the veteran submitted new and material 
evidence in the form of additional information regarding his 
alleged inservice stressor.  The information from the 
veteran's hearing regarding the possible date of the event 
and the names of others who witnessed the event is material 
in that it could help to verify the stressor event.  
Accordingly, the Board concludes that new and material 
evidence has been submitted for the purpose of reopening the 
veteran's claim for service connection for PTSD.


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has been submitted, the appeal is allowed 
to this extent.


REMAND

concluded that new and material evidence has 
been submitted and a claim of service connection is reopened, 
before the Board adjudicates the case de novo, the Board must 
ask the veteran if he objected to the Board's adjudication, 
and, if so, to specify how the Board's adjudication would be 
prejudicial to his interest. n addressed by 
the RO, the Board must consider whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question and, if not, whether the veteran 
will be prejudiced thereby. ed medical 
conclusions.  In light of these decisions, the Board finds 
that additional development is indicated prior to further 
appellate disposition of the issue of service connection for 
PTSD.

The Board notes that the veteran has been diagnosed with PTSD 
on numerous occasions including on VA examination in June 
1993.  While stressful incidents during service reportedly 
included the gruesome death of the veteran's friend when he 
walked into a helicopter's rotary blade as well as a number 
of events while in Vietnam, the Board notes that these events 
have not been verified.

Prior to determining whether the veteran has PTSD related to 
service it is necessary to verify his claimed stressors.  
While the record reflects that the RO has previously referred 
the case for verification of the stressful incidents related 
by the veteran to the ESG [now the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR)], the Board notes 
that the incorrect and incomplete information sent to the ESG 
may have prevented verification.  Specifically, the incorrect 
information sent to the ESG included that the veteran's 
friend's name was "Jeni" and not Jim.  Additionally, the 
newly submitted evidence expands the time frame in which the 
alleged stressor occurred, provides the names of potential 
witnesses, and identifies the victim's operational specialty 
as a helicopter mechanic.  The Board finds that the RO should 
forward to the USASCRUR the correct information regarding the 
victim's possible name as well as the newly submitted 
evidence regarding the alleged helicopter fatality.  Although 
the veteran has provided some information regarding the 
claimed stressors, the RO should make an additional request 
to the veteran for more details and forward this information 
to USASCRUR.  

The RO should also attempt to secure Morning Reports from the 
veteran's unit during the period of time that the veteran was 
stationed in Vietnam.  As noted by the ESG in its August 1988 
response, these records are available from the National 
Archives and Records Administration (NARA), Attn: NCPMA-O, 
9700 Page Blvd., St. Louis, MO 63132.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1993); see Hayes v. Brown, 5 Vet.App. 
60, 66 (1993).  Additionally, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
Zarycki v. Brown, 6 Vet.App. 91, 97 (1993);  see also Cohen 
v. Brown, 10 Vet. App. 128 (1997).

In West v. Brown, 7 Vet.App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  The Court also held in West that a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.   

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then, and only then, the case should be referred for a 
medical examination to determine the sufficiency of the 
stressor(s) and whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner 
precisely what stressors have been accepted as established by 
the record, and the medical examiner must be instructed that 
only those events may be considered in determining whether 
stressors to which the veteran was exposed during service 
were of sufficient severity as to have resulted in current 
psychiatric symptoms.  In other words, if the adjudicators 
determine that the existence of an alleged stressor or 
stressors in service is not established by the record, a 
medical examination to determine whether PTSD due to service 
is present is pointless.  Likewise, if the examiner renders a 
diagnosis of PTSD that is not clearly based upon stressors in 
service whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes. 

In view of the foregoing, it is the Board's judgment that the 
RO should obtain additional information from the veteran 
regarding his alleged in-service stressors.  Morning Reports 
should also be obtained.  The RO should then forward all 
available information to the USASCRUR for verification of the 
stressors.  If indicated, the RO should then schedule a VA 
psychiatric examination.  The record also reflects that the 
veteran may be receiving ongoing psychiatric treatment and 
that copies of clinical records of such treatment have not 
yet been associated with the claims file.  These records and 
any ongoing treatment records should be obtained.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the issue of service 
connection for PTSD is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran and determine if 
he has any additional arguments to 
present in regard to his claim of service 
connection for PTSD.  The veteran should 
also be requested to submit the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who treated him for 
symptoms of his psychiatric disorder 
since service.  When the veteran 
responds, and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to provide copies of all clinical records 
documenting their treatment which are not 
already in the claims folder.  All 
records should be associated with the 
claims folder.

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service, to 
include events surrounding the fatality 
involving the helicopter blade.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of events 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted. 

3. Morning Reports from the veteran's 
unit encompassing the period of time he 
was in Vietnam should be requested by 
contacting the National Archives and 
Records Administration (NARA), Attn: 
NCPMA-O, 9700 Page Blvd., St. Louis, MO 
63132.  

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD 214 and the DA Form 20, or 
equivalent, and all associated documents, 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia 22150.  USASCRUR should be 
requested to provide any information that 
might corroborate the veteran's alleged 
stressors. 

5.  Thereafter, if the RO determines that 
the existence of a stressor or stressors 
has been established, the veteran should 
be scheduled for a comprehensive VA 
psychiatric examination to determine the 
presence and etiology of PTSD.  The 
examination report should reflect review 
of pertinent material in the claims 
folder and include the complete rationale 
for all opinions expressed.  All 
necessary special studies or tests, to 
include psychological testing and 
evaluation, such as the Mississippi Scale 
for Combat-Related post-traumatic stress 
disorders, should be accomplished.  The 
claims folders must be made available to 
the examiner for review in connection 
with the examination.  If PTSD is 
diagnosed, then the examiner should 
specify which verified incident(s) led to 
the development or aggravation of this 
disorder.  At the conclusion of the 
evaluation, the examiner should enter a 
full multiaxial evaluation, including a 
score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, with 
an explanation of the import of that 
score.

6.  After the development requested above 
has been completed to the extent possible 
and any other development deemed 
necessary has been completed, the RO 
should again review the veteran's claim.  
This should include initial de novo 
adjudication on the issue of service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 16 -
